444 Pa. 555 (1971)
Logan
v.
Cherrie et al., Appellants.
Supreme Court of Pennsylvania.
Argued April 26, 1971.
October 12, 1971.
Before BELL, C.J., JONES, EAGEN, O'BRIEN, ROBERTS, POMEROY and BARBIERI, JJ.
*556 Lawrence M. Aglow, for appellant.
Joseph F. Harvey, with him MacElree, Platt & Harvey, for appellee.
OPINION PER CURIAM, October 12, 1971:
Appellants appeal from a final decree in equity. We have consistently held that matters not properly raised in the court below cannot be raised on appeal. See, e.g., Corabi v. Curtis Publishing Co., 437 Pa. 143, 150, 262 A.2d 665, 668 (1970); Brunswick Corporation v. Key Enterprises, Inc., 431 Pa. 15, 18, 244 A.2d 658, 660 (1968). The record reveals that appellants, in clear violation of Pa. R.C.P. 1518, 1530(e), failed to file any exception or exceptions to the decree in the court below upon which the final decree was predicated and, therefore, waived all matters not covered by exceptions.
Decree affirmed. Appellants to pay costs.